Citation Nr: 1210173	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a pineal gland tumor, post-operative.  

2.  Entitlement to service connection for a chronic skin disorder to include shingles. 

3.  Entitlement to service connection for a chronic immune system disorder to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

Appellant and MW


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran, a member of a reserve component, was called to active service from January 1991 to August 1991; the Veteran was stationed in Germany for several months.  The Veteran's second period of active service was from February 2003 through September 2003; she was stationed in Afghanistan for approximately three months.  She was again called to active service from September 2007 through January 2008; she spent approximately three months in Iraq.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2003 supplemental statement of the case (SSOC) the RO reviewed the June 1998 rating decision which determined that the Veteran had not submitted well-grounded claims of entitlement to service connection for both a brain tumor to include a pineal gland tumor and a chronic skin disorder to include shingles and denied the claims.  The December 2003 SSOC denied the claims on the merits, to include the issue of service connection for an immune system disorder, manifested by symptoms of malaise, night sweats, lymphadenopathy and recurrent shingles.  In 2005 and in 2006, the Board Remanded the appeal.  In May 2009, the Board denied the claims addressed in this decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued an Order which vacated the Board's May 2009 decision and incorporated a Joint Motion for Remand which directed that the claims be readjudicated.  

Following the January 2010 Order, the Board twice requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  The Veteran was notified that the medical opinions were being sought and was provided a copy of the opinions when the opinions were rendered.   

In January 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The Veteran had previously testified at a personal hearing before the RO.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran contends that an undefined connective tissue disease was incurred or aggravated during a period of active service.  The record includes several medical opinions regarding the etiology and onset of the claimed disorder, but those opinions address only evidence related to the Veteran's first two periods of active service.  Evidence related to her third period of active service, which ended in January 2008, must also be addressed.  

The Board notes that evidence indicating that the Veteran has had lengthy periods since her January 2008 service discharge during which she has not been able to work.  The record reflects that the Veteran was on leave without pay (LWOP) from her employment from late June 2009 through October 2009.  In an August 2011 statement to a member of Congress, the Veteran indicates that she is disabled.  Thus, evidence associated with the claims file reflects that it is possible that the severity of a pre-existing disorder changed following the Veteran's third period of service.  

Evidence that the severity of the Veteran's disability due to undefined connective tissue disease has increased since her third period of service could be significant to her claim that a disorder which pre-existed service was aggravated during a period of service.  The claim for service connection for a chronic immune system disorder or an undefined connective tissue disorder must be Remanded for development of evidence of the current severity of that disorder or disorders.  

The clinical records and opinions are unclear as to whether a disorder manifested by recurrent shingles is separate from or is part of the Veteran's claimed chronic immune system disorder or an undefined connective tissue disorder.  Readjudication of the claim for service connection for a skin disorder, to include shingles, must be DEFERRED until development of the claim for service connection for the chronic immune system disorder or undefined connective tissue disorder is complete.  

The 2009 Board decision which was vacated by the Court's January 2010 Order also addressed a claim for service connection for a brain tumor, to include a pineal tumor.  An opinion regarding this claim which includes all evidence of record should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records and private clinical records from January 2008 to the present, and associate those records with the Veteran's claims file or virtual file.

2.  Ask the Veteran to identify each non-VA provider who has treated her for a pineal gland tumor, post-operative, a chronic immune system disorder or an undefined connective tissue disorder, or a skin disorder, to include shingles, since January 2008.  Obtain any identified records, as well as complete records from Dr. Trowbridge and Dr. Graziano dated from January 2008 to the present, with the Veteran's consent, as appropriate, or advise the Veteran that it is her responsibility to submit them.

3.  Afford the Veteran an opportunity to submit evidence regarding the effect of her pineal gland tumor, post-operative, claimed chronic immune system disorder or an undefined connective tissue disorder, or a skin disorder, to include shingles, on her ability to work.  The Veteran should be advised that employment sick leave records, employment clinical records, insurance records, or the like, may be persuasive evidence.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is her responsibility to submit them.

4.  The Veteran should identify disability applications, applications for insurance benefits, Social Security Administration benefits, or the like, submitted from January 2008 to the present.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is her responsibility to submit them.

5.  After the instructions in paragraphs #1 through and #4 are conducted, to the extent possible, the Veteran should be scheduled for appropriate VA neurology or other appropriate examination.  The examiner and Veteran should be advised that the purpose of the examination is to determine the likelihood that a pineal gland tumor diagnosed in 1995 was etiologically related to the Veteran's active service from January 1991 to August 1991, or, was chronic within one year after that service, or, whether postoperative residuals of that tumor have been aggravated by any period of service following excision of the tumor.  

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review and discuss service treatment records, post-service clinical records, including service treatment records in 1991 and post-service records dated in 1991 to 1994 reflecting treatment of a left knee injury, dental treatment, including extractions of wisdom teeth in 1992, 1993 records reflecting treatment of shingles and ear pain, and March 1994 treatment notes and April 1994 treatment notes reflecting notations regarding history, including references to the 1992 dental history, and, a March 1999 letter from E. Trowbridge, MD, indicating that it was possible that the Veteran's brain tumor was related to exposures to chemicals during her service in 1991.  

Then, the examiner should address the following:
      
      (a) Is it at least as likely as not (50 percent or greater probability) that a pineal gland tumor diagnosed in 1995 was present during the Veteran's 1991 active duty service, or within one year following the Veteran's service discharge in August 1991?
      
      (b) Is it at least as likely as not (50 percent or greater probability) that a pineal gland tumor diagnosed in 1995 was etiologically related to or resulted from the Veteran's active service in 1991 or any incident thereof? 
      
      (c) If it is your opinion that a pineal gland tumor diagnosed in 1995 pre-existed the Veteran's active service from January 1991 to August 1991, is there clear and convincing evidence that the tumor pre-existed such service, and, if so, is there clear and convincing evidence that the tumor was not aggravated during that service?  
	
	The examiner should be advised that, for VA purposes, aggravation is defined as permanent worsening beyond the natural progression expected for the disorder. 
      
      (d) Is it at least as likely as not (50 percent or greater probability) that any postoperative residual of 1997 surgical treatment of a pineal gland tumor was aggravated, that is, permanently increased in severity, as a result of the Veteran's active service in 2003 or in 2007-2008? 

      If the examiner opines that an examiner from a different specialty background should answer this or any other question, then the agency of original jurisdiction should afford the Veteran examination by the appropriate specialty examiner.  

The examiner must provide an explanation, i.e., a complete rationale, for each opinion rendered.  In answering each question, the examiner must comment on the Veteran's lay statements as to onset of headaches in or proximate to service discharge in August 1991.  

In answering each question, each examiner must comment on the Veteran's lay statements as to onset of various symptoms or increase in severity of those symptoms.  

6.  After the instructions in paragraphs #1 through and #4 are conducted, to the extent possible, the Veteran should be scheduled for appropriate VA immunology and/or rheumatology examination(s).  Each examiner and the Veteran should be advised that the purpose of examination is to determine the likelihood that a chronic immune system disorder or undefined connective tissue disorder or other disorder manifested by such symptoms as pleurisy, pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and/or diarrhea, is related to or aggravated by the Veteran's active service.  The claims folder must be made available to each examiner in conjunction with the examination conducted.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner(s) should review and discuss service treatment records, post-service clinical records, including service treatment records related to the Veteran's three (3) periods of active service, including in 1991, 2003, and September 2007 through January 2008.  Each examiner should review relevant post-service records, including private treatment records and opinions rendered by E. Trowbridge, MD (multiple records and opinions), F. Graziano, MD (multiple records and opinions), K. McKown, MD (June 1995), and all opinions rendered in 2010 and 2011.  

Then the examiner(s) should address the following:

      (a) Provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that a chronic immune disorder, an undefined connective tissue disorder or other disorder had its onset during, or was first manifested during, or became chronic and continuous during, or is otherwise etiologically related to, the Veteran's active service from January 1991 to August 1991?
      
      (b) If you determine that a chronic immune disorder, an undefined connective tissue disorder or other disorder was not causally related to the Veteran's active service from January 1991 to August 1991, then address whether there is clear and unmistakable evidence that such disorder both: 1) preexisted the period of active duty from February 2003 to September 2003, and 2), was not aggravated therein.
	
	The examiner should be advised that, for VA purposes, aggravation is defined as permanent increase in severity beyond the natural progression expected for the disorder. 
      
      (c) If you determine that a chronic immune disorder, an undefined connective tissue disorder or other disorder was not causally related to the Veteran's active service in 1991 and did not both preexist her active service in 2003 and was aggravated therein, then address whether there is clear and unmistakable evidence that such disorder both: 1) preexisted the period of active duty from September 2007 to January 2008, and 2), was not aggravated therein.
      
	The examiner should be advised that, for VA purposes, aggravation is defined as permanent increase in severity beyond the natural progression expected for the disorder. 

      (d) In any event, please state whether manifestations of shingles should be considered a symptom of a chronic immune disorder, an undefined connective tissue disorder or other disorder.  If the Veteran's recurrent shingles are separate from a chronic immune disorder or an undefined connective tissue disorder, then provide an opinion as to the etiology of the Veteran's shingles.  Answer this question: Is it at least as likely as not (50 percent or greater probability) that shingles had its onset during, or was first manifested during, or became chronic and continuous during, or was a result of the Veteran's active service from January 1991 to August 1991, or some incident thereof?  
      
      If the examiner opines that an examiner from a different specialty background should answer this or any other question, then the agency of original jurisdiction should afford the Veteran examination by the appropriate specialty examiner.  

7.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

